Citation Nr: 0731870	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-40 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
The veteran testified before the Board in April 2007.    


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
more than one year after his separation from service and is 
unrelated to his service or to any incident therein.  

2.  The veteran's tinnitus first manifested more than one 
year after his separation from service and is unrelated to 
his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The veteran's current tinnitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Bilateral Hearing Loss and Tinnitus 

The veteran's service medical records are negative for any 
complaints or treatment for hearing loss or tinnitus.  On 
separation examination in March 1970, the veteran's 
audiometric examination results were recorded as 0 at 500 
Hertz, 0 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, 
and 25 at 4000 Hertz for the right ear, and as 5 at 500 
Hertz, 5 at 1000 Hertz, 15 at 2000 Hertz, 20 at 3000 Hertz, 
and 25 at 4000 Hertz for the left ear.  Service connection 
may not be established for disability due to impaired hearing 
unless the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
veteran's ears were found to be normal on examination, and he 
made no complaints regarding his ears.  Since the veteran's 
hearing and ears were found to be within normal limits on 
separation and there were no recorded complaints during a 
four-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b). 
The first post-service evidence of record of symptoms 
relating to hearing loss is a December 1986 employment 
examination that showed the veteran suffering from loss of 
hearing at high frequencies in both ears.  The first post-
service evidence of record of symptoms relating to tinnitus 
is a January 1994 comment on an employment examination 
stating that the veteran had occasional ringing in both ears 
that was not severe.  Employment examinations dated from 
December 1986 to October 2002 show that the veteran had high 
frequency hearing loss and occasional tinnitus.  

On VA examination in August 2003, the veteran complained of 
experiencing tinnitus in both ears shortly after discharge 
from service.  He stated that he was told he had significant 
hearing loss at a 1970 pre-employment examination.  He 
reported having periodic audiometries taken at his place of 
employment and being told that his hearing was deteriorating.  
The veteran occasionally missed words in a quiet room and 
generally had more difficulty hearing in the presence of 
background noise.  He reported having continuous tinnitus 
that was medium in pitch and moderate in intensity.  The 
veteran stated that he worked as a jet mechanic in the 
military and was around large jet engines continuously.  He 
reported that he did not wear hearing protection all the 
time.  The examiner diagnosed the veteran with hearing loss 
and tinnitus secondary to acoustic trauma that occurred 
during the military.  

On VA examination in October 2003, the examiner reviewed the 
veteran's entire case file.  The veteran reported that he was 
not exposed to loud noises when he worked as an assistant 
engineer for a railroad company after discharge from service.  
He stated that he currently worked as a production worker 
cutting steel slabs and had used ear protection at this job 
for at least the previous 20 years of the 33 years he had 
worked there.  He also reported going to a pistol range for 
recreational enjoyment but used ear protection there.  He 
complained of a constant, aggravating, high-pitched ringing 
sound of moderate severity in both ears that was louder at 
night when he was going to sleep.  He also reported having 
difficulty hearing conversations and the announcement system 
at his job.  Audiometric examination results were recorded as 
20 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, 45 at 
3000 Hertz, and 45 at 4000 Hertz for the right ear, and as 20 
at 500 Hertz, 10 at 1000 Hertz, 15 at 2000 Hertz, 40 at 3000 
Hertz, and 50 at 4000 Hertz for the left ear.  Speech 
recognition scores using the Maryland CNC Test were 96 
percent.  The examiner found normal hearing in both ears with 
the exception of a bilateral mild high-frequency 
sensorineural hearing loss at 3000 and 4000 Hertz.  He opined 
that it was not as likely as not that the tinnitus and 
hearing loss were related to service.  He stated that the 
tinnitus was likely a secondary symptom of the bilateral mild 
high-frequency hearing loss and explained that the pattern of 
the high-frequency "notch" at two frequencies was typically 
observed in persons with a history of noise exposure.  The 
examiner found that because the veteran had not used hearing 
protection at his current place of employment for 13 years 
and his complaints were so remote from service, it was 
impossible to link his hearing loss and tinnitus to service.  

The veteran underwent VA examination again in August 2006.  
He complained of continuous tinnitus, which he described as a 
bilateral, constant ringing and rated as a 7 on a scale of 1 
to 10 (where 10 was most severe).  Audiometric examination 
results were recorded as 25 at 500 Hertz, 20 at 1000 Hertz, 
15 at 2000 Hertz, 60 at 3000 Hertz, and 55 at 4000 Hertz for 
the right ear, and as 25 at 500 Hertz, 20 at 1000 Hertz, 30 
at 2000 Hertz, 45 at 3000 Hertz, and 55 at 4000 Hertz for the 
left ear.  Speech recognition scores using the Maryland CNC 
Test were 92 percent for the right ear and 94 percent for the 
left ear.  The examiner found normal hearing for the right 
ear through 250 to 2000 Hertz, moderately severe 
sensorineural hearing loss at 3000 Hertz, and moderate 
hearing loss at 4000 Hertz.  The left ear manifested normal 
hearing through 250 to 1000 Hertz, mild sensorineural hearing 
loss at 2000 Hertz, and a moderate hearing loss at 3000 to 
4000 Hertz.  The examiner reviewed the entire case file and 
found normal audiograms for the veteran from May 1957 to 
March 1970 and no evidence of hearing loss from 1970-1985.  
He thus agreed with the October 2003 VA medical opinion and 
found that it was not as likely as not that the veteran's 
tinnitus and hearing loss were related to service.     

The veteran testified before the Board at a travel board 
hearing in April 2007.  Testimony revealed that the veteran 
worked for a railroad company after service for about six 
months, and he first learned of his hearing loss and tinnitus 
at the railroad company's pre-employment examination.  He 
testified that he worked as a ground crew member of the 
aircraft maintenance squadron during service and was 
constantly around engine noises and other loud noises.  He 
reported that he had been working at a steel company for over 
36 years, and that periodic employment physicals showed 
hearing loss and tinnitus.  He stated that he used hearing 
protection during service and for his work at the steel 
company.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
August 2003 VA medical opinion.  While the examiner related 
the veteran's hearing loss and tinnitus to acoustic trauma he 
sustained during service, this appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the Board finds 
that the opinion is not supported by adequate rationale, as 
there is no explanation as to why the veteran's current 
hearing loss and tinnitus was related to his period of active 
service instead of his post-service occupational noise 
exposure.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).    

The Board assigns greater weight to the October 2003 and 
August 2006 VA medical opinions.  In placing greater weight 
on the October 2003 and August 2006 opinions, the Board notes 
that in addition to a detailed medical examination, there was 
a complete review of the veteran's case file and a rationale 
provided for the opinions.  In forming the opinions, the 
examiners explained why the veteran's current hearing loss 
and tinnitus were not related to service.  The Board 
accordingly finds the October 2003 and August 2006 VA medical 
opinions to be the most probative as to whether the veteran's 
hearing loss and tinnitus were related to service because the 
examiners at the October 2003 and August 2006 examinations 
based the opinions on a detailed review of the file, a 
thorough medical examination, and adequate rationale.  The 
United States Court of Appeals for Veterans Claims has held 
that some factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the veteran's history, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current bilateral hearing loss and tinnitus.  In addition, 
sensorineural hearing loss and tinnitus were not diagnosed 
within one year of separation, so presumptive service 
connection for hearing loss and tinnitus is not warranted.  

The veteran contends that his current hearing loss and 
tinnitus are related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's hearing loss is in December 1986, 
approximately 16 years after his separation from service, and 
the first post-service evidence of the veteran's tinnitus is 
in January 1994, approximately 24 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's hearing 
loss and tinnitus developed in service.  Therefore, the Board 
concludes that the bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and March 2006; 
a rating decision in January 2004; a statement of the case in 
November 2005; and a supplemental statement of the case in 
October 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.   


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


